Citation Nr: 1106493	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-31 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for 
low back pain with chondrosis, incipient osteochondrosis at L3-S1 
(low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1979 to May 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, granted the Veteran service 
connection for a low back disability, with a 40 percent rating 
effective July 13, 2004.  

The Veteran was notified by letters in December 2008 of his 
requested Board video-conference hearing in January 2009.  He did 
not report to the hearing and indicated no desire to reschedule a 
Board hearing.

In August 2009 the Board remanded the Veteran's claim for an 
increased rating for low back pain for additional development.  


FINDING OF FACT

The Veteran's low back disability is not manifested by findings 
of favorable or unfavorable ankylosis of the entire thoracolumbar 
spine, or; any incapacitating episodes requiring bed rest 
prescribed by a physician.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 percent 
for a low back pain with chondrosis, incipient osteochondrosis at 
L3-S1, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5237 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  August 2004, May 2006, October 2006, August 
2009, June 2010, letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters also 
notified the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability rating.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's claim was re-adjudicated in a November 2010 
supplemental statement of the case (SSOC).  

The Veteran's service treatment records (STRs), VA medical 
treatment records, and private treatment records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  38 C.F.R. § 
3.159 (c) (2).  Numerous adequate VA examinations were conducted 
to assess the severity of the Veteran's low back disability; the 
Veteran has not argued, and the record does not reflect, that 
this examinations were inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence 
relevant to the issue decided is available and not part of the 
claim file.  See Pelegrini v. Principi, 8 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).  





Analysis

The Veteran seeks an initial evaluation in excess of 40 percent 
for a low back disability.  He contends that he suffers daily 
severe low back pain with stiffness and spasms.  

The RO granted service connection for a low back disability in 
March 2005, assigning a 40 percent rating under 38 C.F.R. § 
4.71a, DC 5237, effective July 13, 2004.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection, or on appeal 
of a subsequent denial of an increased rating, it may be found 
that are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also 
Deluca v. Brown, 8 Vet. App. 202 (1995).
The Veteran filed his service connection claim in July 2004, 
which was after VA promulgated new regulations concerning the 
evaluation of lumbosacral disabilities, effective September 26, 
2003.  Thus, only the current rating criteria apply to the 
Veteran's claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Diagnostic Code 5237 is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
rating when all disabilities are combined under 38 C.F.R. § 4.25.

The current General Rating Formula for Diseases and Injuries of 
the Spine provides a 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine and a 100 
percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a maximum 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Id.

Note (2): For VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  Id.
Note (1) to Diagnostic Code 5237 provides that, for purposes of 
ratings under Diagnostic Code 5237, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides that, if 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  Id.

To receive a rating higher than 40 percent for his low back 
disability, the competent evidence must show that there is 
favorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.  "Ankylosis" 
means immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Dorland's Illustrated Medical 
Dictionary (Dorland's) 86 (24th ed., 1994).  

A March 2005 VA examination report notes that a physical 
examination revealed that the Veteran's lumbar spine had 30 
degrees of flexion without pain, extension to 10 degrees without 
pain, lateral flexion 15-15 degrees without pain, and rotation 
15-15 degrees without pain.  This range of motion is not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  There is no evidence of neurological dysfunction in 
the Veteran.  

A May 2008 VA examination report notes that a physical 
examination revealed that the Veteran's lumbar spine had 50 
degrees of flexion, extension to 10 degrees without pain, right 
and left lateral flexion to 20 degrees, and right and left 
rotation to 20 degrees; all with pain throughout those ranges of 
motion.  Strength, sensation, and reflexes are all normal in the 
lower extremities.  This range of motion is not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  There 
is no evidence of neurological dysfunction in the Veteran.  A 
diagnosis of thoracolumbar strain was given. 
A September 2008 letter from the Veteran's private physician 
notes that he had sclerosis and erosions involving the sacroiliac 
joints; question history of ankylosing spondylitis or other 
seronegative spondyloarthropathy.  

A May 2010 VA examination notes that the Veteran's thoracolumbar 
spine had no evidence of spinal ankylosis and had flexion to 65 
degrees, extension to 5 degrees, and left and right lateral 
rotation and flexion to 10 degrees, and that there was no 
additional limitation after three repetitions of the Veteran's 
range of motion.  The Veteran was given a diagnosis of bilateral 
sacroiliitis and the examiner noted that there was no evidence of 
ankylosing spondylitis.  

Although the Veteran does have limitation of motion of his lumbar 
spine, all of the competent medical evidence of record shows that 
it does have some range of motion and therefore it is not 
immobile.  See Dorland's at 86.  The September 2008 letter from 
the Veteran's private physician noting that his sacroiliac joints 
has a questionable history of ankylosing spondylitis does not 
indicate that he has ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, DC 5237.  Furthermore, sacroiliac means 
the joint between the sacrum and ilium, and the sacrum is the 
triangular bone just below the lumbar vertebrae.  See Dorland's 
at 1687.  Therefore, even if the Veteran has ankylosing 
spondylitis of his sacroiliac joint, there is no medical evidence 
of record indicating favorable ankylosis of the entire 
thoracolumbar spine.  Finally, the May 2010 VA examination report 
found that there was no evidence of ankylosing spondylitis or 
spinal ankylosis.

Likewise, there is no evidence of record, nor does the Veteran 
claim, that he has been prescribed bed rest by a physician due to 
his low back disability.  

Accordingly the evidence does not establish that a higher 
evaluation under 38 C.F.R. § 4.71a, DC 5237, is warranted.

As to whether separate evaluations for neurological 
manifestations are warranted pursuant to 38 C.F.R. 4.71a DC 5237, 
Note (1), the competent evidence of record, including the March 
2005 and May 2008 VA examination reports, indicate that the 
Veteran's low back disability does not have any neurological 
manifestations.  Thus, 38 C.F.R. 4.71a DC 5237, Note (1), is not 
for application.

The disabling effects of pain have been considered in evaluating 
the Veteran's service-connected low back disability, as indicated 
in the above discussions.  See DeLuca, supra.  The Veteran's 
complaints of pain, and the examiner's observations of pain and 
painful motion, were considered in the level of impairment and 
loss of function attributed to his disability.  

The Veteran genuinely believes that the severity of his low back 
disability warrants a higher rating.  He is competent to report 
symptoms such as back pain that require only personal knowledge 
as it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as whether his lumbar 
spine is ankylosed.  Thus, his opinion is outweighed by the 
detailed opinions provided by the VA medical professionals.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected low back disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimants exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms, such as back 
pain and limited motion, that the Veteran describes, as well as 
the findings made by the various medical professionals are the 
symptoms included in the criteria found in the rating schedule 
for the Veteran's low back disability.  The schedular criteria 
are not inadequate for rating this Veteran's disability, and the 
other two steps in the analysis of extra-schedular ratings need 
not be reached.

The preponderance of the evidence is against an initial 
evaluation in excess of 40 percent for a low back disability; 
there is no doubt to be resolved; and an increased rating is not 
warranted.  Gilbert, supra.


ORDER

Entitlement to an initial evaluation in excess of 40 percent for 
low back pain with chondrosis, incipient osteochondrosis at L3-S1 
is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


